Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 1 of 30




                  EXHIBIT 1
Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 2 of 30




                        In The Matter Of:
                           HYMES VS.
                              BLISS




                         EUGENE JONES
                          August 8, 2018




     CLARK REPORTING & VIDEO CONFERENCING
            2140 SHATTUCK AVE. STE. 407
                BERKELEY, CA 94704
              WWW.CLARKDEPOS.COM




                            Original File JONES.txt
                    Min-U-Script® with Word Index
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 3 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         1

 1                   UNITED STATES DISTRICT COURT

 2                  NORTHERN DISTRICT OF CALIFORNIA

 3                        SAN FRANCISCO DIVISION
 4   SCANVINSKI JEROME HYMES,    )
                                 )
 5                Plaintiff,     )
                                 )
 6             v.                )           No. 3:16-cv-04288-JSC
                                 )
 7   MILTON BLISS, VICTOR M.     )
     SANCHEZ, JOSEPH A.          )
 8   LEONARDINI, SCOTT NEU,      )
     EUGENE A. JONES,            )
 9   PAUL TIMPANO, PIERRE A.     )
     GRAY,                       )
10                               )
                  Defendants.    )
11   ____________________________)

12
13

14

15
16

17                      DEPOSITION OF EUGENE JONES

18                      Wednesday, August 8, 2018

19

20              CLARK REPORTING & VIDEO CONFERENCING

21                      2140 SHATTUCK AVE. STE. 407

22                           BERKELEY, CA      94704

23                             510.486.0700

24   Reported by:

25   SHELLI G. ENG, C.S.R. No. 11397

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 4 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                                2

 1                                I N D E X

 2   Examination by:                                                     Page

 3       MR. KATON . . . . . . . . . . . . . . . . . . . . . . 7
 4

 5                                ---oOo---

 6
 7

 8

 9                  I N D E X     O F    E X H I B I T S
10   Exhibit                                                             Page
11   1         Policy and procedure documents; 4 pages . . . . 18

12   2         Policy and procedure documents; 4 pages . . . . 19
13   3         Policy and procedure documents; 3 pages . . . . 20

14                                ---oOo---

15
16

17

18

19

20

21

22

23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 5 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         3

 1                               APPEARANCES

 2

 3
 4   For the Plaintiff:

 5                             KATON LAW
                       BY: GLENN KATON, ESQUIRE
 6                    385 Grand Avenue, Suite 200
                       Oakland, California 94610
 7                       Phone: (510) 463-3350
                          Fax: (510) 463-3349
 8                          gkaton@katon.law

 9
10               LAW OFFICE OF CAITLIN KELLY HENRY
                 BY: CAITLIN KELLY HENRY, ESQUIRE
11           1201 Martin Luther King Jr. Way, Suite 200
                     Oakland, California 94612
12                     Phone: (510) 277-2025
                     ckh@caitlinkellyhenry.com
13

14

15
16

17   For the Defendants:

18               CITY AND COUNTY OF SAN FRANCISCO
                    OFFICE OF THE CITY ATTORNEY
19           BY: BRIGGS MATHESON, DEPUTY CITY ATTORNEY
              RENEE E. ROSENBLIT, DEPUTY CITY ATTORNEY
20                1390 Market Street, Sixth Floor
                  San Francisco, California 94102
21                     Phone: (415) 554-3800
                        Fax: (415) 554-3837
22                 briggs.matheson@sfcityatty.org
                   renee.rosenblit@sfcityatty.org
23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 6 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         4

 1                               APPEARANCES

 2                               (Continued)

 3
 4

 5                             PAVONE LAW
                    BY: MATTHEW B. PAVONE, ESQUIRE
 6                    750 Grant Avenue, Suite 250
                        Novato, California 94945
 7                       Phone: (415) 209-9610
                          Fax: (415) 892-0337
 8                       mpavone@pavonelaw.com

 9
10
11

12   The Videographer:
13                            JOSEPH MOURGOS
                        Eureka Street Legal Video
14                        Phone: (415) 215-2041

15
16                                ---oOo---

17

18

19

20

21

22

23

24

25

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 7 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         9

 1   constitutional and statutory privileges from time to

 2   time, and I will be advising him accordingly.               Thank

 3   you.
 4   BY MR. KATON:

 5          Q.   Just so the record is clear, are you refusing

 6   to answer the question of whether you were a sheriff's
 7   deputy on July 24th, 2014?

 8               MR. PAVONE:      Yes.

 9               THE WITNESS:      Yes.
10               MR. PAVONE:      I'm instructing the witness not
11   to answer that question.

12   BY MR. KATON:
13          Q.   Do you recall an incident involving Scanvinski

14   Jerome Hymes on July 24th, 2014?

15               MR. PAVONE:      Objection.      Violates
16   constitutional privilege.           Instruct the witness not to

17   answer.

18               You should read the invocation that I provided

19   to you, Deputy Jones.

20               Deputy Jones?

21               THE WITNESS:      Yes, sir.

22               MR. PAVONE:      Read the invocation that I

23   provided to you so we can make a proper record.

24               THE WITNESS:      "I respectfully decline to

25   answer that question based upon my rights against

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 8 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         10

 1   self-incrimination under the United States and

 2   California Constitutions and the California Evidence

 3   Code."
 4               MR. KATON:      If your counsel does not object,

 5   we can refer to that invocation so that the witness

 6   doesn't have to recite it in full.
 7               MR. PAVONE:      Fine.    I appreciate that and I

 8   accept that offer.       Thank you.

 9   BY MR. KATON:
10        Q.     Have you ever met Scanvinski Jerome Hymes
11   before?

12               MR. PAVONE:      Go ahead.
13               THE WITNESS:      Yes.

14   BY MR. KATON:

15        Q.     Had you ever met him prior to July 24th, 2014?
16        A.     No.

17        Q.     What were -- well, did you meet him on July

18   24th, 2014?

19               MR. PAVONE:      Instruct the witness not to

20   answer based on his constitutional rights.

21   BY MR. KATON:

22        Q.     Are you going to invoke the privilege that you

23   recited earlier?

24        A.     Yes, sir.

25        Q.     Were you part of -- well, let me withdraw

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 9 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                         11

 1   that.

 2               Do you know what a S.O.R.T. team is?

 3        A.     Yes.
 4        Q.     What is a S.O.R.T. team?

 5        A.     S.O.R.T. team is a group of individuals put

 6   together to remove someone from a cell or their housing
 7   location.

 8        Q.     And were you part of a S.O.R.T. team on

 9   July 24th, 2014?
10               MR. PAVONE:      Instruct the witness not to
11   answer based on his constitutional privilege.

12   BY MR. KATON:
13        Q.     Are you going to invoke the privilege that you

14   recited earlier?

15        A.     Yes.
16        Q.     Are you aware of whether any sheriff's

17   deputies removed Mr. Hymes from his cell on July 24th,

18   2014?

19               MR. PAVONE:      Instruct the witness not to

20   answer based on his constitutional privileges.

21   BY MR. KATON:

22        Q.     Are you going to invoke the privilege that you

23   recited earlier?

24        A.     Yes.

25        Q.     Do you know of any deputies who were involved

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 10 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                           12

 1   in removing Mr. Hymes from his cell on July 24th, 2014?

 2                MR. PAVONE:      Instruct the witness not to

 3   answer based on his constitutional privileges.
 4   BY MR. KATON:

 5         Q.     Are you going to invoke the --

 6         A.     Yes.
 7         Q.     -- privilege that you recited earlier?

 8         A.     Yes.

 9         Q.     So now, I want to be clear that I'm not asking
10   anything about you or whether you were involved in
11   removing Mr. Hymes from his cell.            I'm asking if you are

12   aware of whether any other deputies were involved in
13   removing Mr. Hymes from his cell on July 24th, 2014.

14                MR. PAVONE:      Instruct the witness not to

15   answer.
16                Deputy, to facilitate things, when I say that,

17   you can then give the response that "I invoke my

18   privilege . . ."

19                THE WITNESS:      Okay.

20                MR. PAVONE:      Just to speed it along.         I'm

21   instructing the witness not to answer that question.

22                THE WITNESS:      I invoke -- or, yes.         I don't

23   know what to say.

24   BY MR. KATON:

25         Q.     If you intend to invoke the privilege that you

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 11 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          13

 1   recited earlier, you can just say "I am invoking the

 2   privilege that I recited earlier."

 3         A.     Okay.
 4         Q.     And that's what you're doing?

 5         A.     Yes.

 6         Q.     So did you ever -- well, let me withdraw that.
 7                Did you ever observe Scanvinski Jerome Hymes

 8   after July 24th, 2014?

 9                MR. PAVONE:      Instruct the witness not to
10   answer.
11   BY MR. KATON:

12         Q.     And are you going to invoke the privilege that
13   you recited earlier?

14         A.     Yes.

15         Q.     Did you give any commands to Scanvinski Jerome
16   Hymes on July 24th, 2014?

17                MR. PAVONE:      Instruct the witness not to

18   answer.    Same grounds.

19   BY MR. KATON:

20         Q.     And are you --

21         A.     Yes.

22         Q.     Just so the record is clear, are you invoking

23   the privilege that you recited earlier?

24         A.     Yes, sir.

25                MR. PAVONE:      And for the record, all of my

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 12 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          14

 1   instructions not to answer are based on his

 2   constitutional rights unless otherwise indicated.

 3   BY MR. KATON:
 4         Q.     Did you use any force on Mr. Hymes on

 5   July 24th, 2014?

 6                MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.     And, Mr. Jones, are you going to invoke the
10   privilege that you recited earlier?
11         A.     Yes, sir.

12         Q.     Did you observe any other sheriff's deputies
13   using force on Mr. Hymes on July 24th, 2014?

14                MR. PAVONE:      Instruct the witness not to

15   answer.    Same grounds.
16   BY MR. KATON:

17         Q.     And are you going to invoke the privilege you

18   recited earlier?

19         A.     Yes, sir.

20         Q.     Do you recall if you prepared an incident

21   report in connection with Scanvinski Jerome Hymes

22   relating to an incident on July 24th, 2014?

23                MR. PAVONE:      Instruct the witness not to

24   answer.    Same grounds.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 13 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          15

 1         Q.     And are you going to invoke the privilege you

 2   recited earlier?

 3         A.     Yes.
 4         Q.     Did you observe Mr. Hymes hit his head on a

 5   toilet on July 24th, 2014?

 6                MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.     And are you going to invoke the privilege you
10   recited earlier?
11         A.     Yes, sir.

12         Q.     Do you know whether Mr. Hymes sustained any
13   injuries in connection with being removed from his cell

14   on July 24th, 2014?

15                MR. PAVONE:      Instruct the witness not to
16   answer.    Same grounds.

17   BY MR. KATON:

18         Q.     And are you going to invoke the privilege that

19   you recited earlier?

20         A.     Yes.

21         Q.     Do you know how Mr. Hymes might have sustained

22   any injuries on July 24th, 2014?

23                MR. PAVONE:      Objection.     Instruct the witness

24   not to answer.      Same grounds.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 14 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          16

 1         Q.     Are you going to invoke the privilege that you

 2   recited earlier?

 3         A.     Yes.
 4         Q.     Did you observe any sheriff's deputies kick

 5   Mr. Hymes on July 24th, 2014?

 6                MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.     And are you going to invoke the privilege that
10   you recited earlier?
11         A.     Yes, sir.

12         Q.     Did you observe any sheriff's deputies punch
13   Mr. Hymes on July 24th, 2014?

14                MR. PAVONE:      Instruct the witness not to

15   answer.
16                THE WITNESS:      Yes, sir.

17                MR. PAVONE:      Well --

18                THE WITNESS:      I respectfully decline to answer

19   that question.

20   BY MR. KATON:

21         Q.     Yes, you meant you're following your

22   attorney's instruction not to answer?

23         A.     Yes, correct.

24         Q.     So just try -- I know you know what I am

25   saying, but just let me finish before you start to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 15 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          17

 1   answer so the record is clear.

 2         A.     Yes, sir.     Sorry about that.

 3         Q.     No problem.
 4                Do you know any reason why Mr. Hymes may have

 5   been removed from his cell on July 24th, 2014?

 6                MR. PAVONE:      Instruct the witness not to
 7   answer.    Same grounds.

 8   BY MR. KATON:

 9         Q.     And are you going to invoke the privilege that
10   you recited earlier?
11         A.     Yes, sir.

12         Q.     I may have asked a similar question when we
13   first started this morning, but just -- I would like to

14   make sure that I asked you this.

15                Were you working as a sheriff's deputy for the
16   City and County of San Francisco on July 24th, 2014?

17                MR. PAVONE:      Instruct the witness not to

18   answer.    Same grounds.

19   BY MR. KATON:

20         Q.     And are you going to invoke the privilege that

21   you recited earlier?

22         A.     Yes, sir.

23         Q.     Do you know if Sergeant Bliss assembled a

24   S.O.R.T. team to remove Mr. Hymes from his cell on

25   July 24th, 2014?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 16 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          18

 1                MR. PAVONE:      Instruct the witness not to

 2   answer.    Same grounds.

 3   BY MR. KATON:
 4         Q.     And are you going to invoke the privilege you

 5   recited earlier?

 6         A.     Yes.
 7         Q.     Did you observe Mr. Hymes resisting any

 8   deputies on July 24th, 2014?

 9                MR. PAVONE:      Instruct the witness not to
10   answer.    Same grounds.
11   BY MR. KATON:

12         Q.     And are you going to invoke the privilege that
13   you recited earlier?

14         A.     Yes.

15         Q.     I will get the court reporter to mark the
16   first exhibit, please.

17                (Whereupon Plaintiff's Exhibit 1 was marked

18                for identification by the court reporter.)

19   BY MR. KATON:

20         Q.     And if you could look at Exhibit 1 and tell me

21   if you recognize this document.

22                MR. PAVONE:      Go ahead.     You can answer that

23   question.

24                THE WITNESS:      Yes.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 17 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          19

 1         Q.     And what is this document?

 2         A.     The title is "S.O.R.T. Cell Extraction."

 3         Q.     And you've seen this document before?
 4         A.     Yes.

 5         Q.     And were you familiar with this document as of

 6   July 24th, 2014?
 7                MR. PAVONE:      Instruct the witness not to

 8   answer.    Same grounds.

 9   BY MR. KATON:
10         Q.     And are you going to invoke the privilege that
11   you recited earlier?

12         A.     Yes.
13         Q.     I'll ask the court reporter to mark 2, please.

14                (Whereupon Plaintiff's Exhibit 2 was marked

15                for identification by the court reporter.)
16   BY MR. KATON:

17         Q.     And if you could tell me -- take a minute to

18   review it and let me know if you are familiar with the

19   document that is Exhibit 2?

20         A.     Yes, sir.

21         Q.     You are familiar with it?

22         A.     Yes, sir.

23         Q.     And what is that?

24         A.     The use of force policy.

25         Q.     And you've seen this before today?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 18 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          20

 1         A.     Yes.

 2         Q.     And were you familiar with this document as of

 3   July 24th, 2014?
 4                MR. PAVONE:      Instruct the witness not to

 5   answer.    Same grounds.

 6   BY MR. KATON:
 7         Q.     And are you going to invoke the privilege that

 8   you recited earlier?

 9         A.     Yes.
10         Q.     I will ask the court reporter to mark 3,
11   please.

12                (Whereupon Plaintiff's Exhibit 3 was marked
13                for identification by the court reporter.)

14   BY MR. KATON:

15         Q.     If you could take a moment to look at what's
16   marked as Exhibit 3, and let me know if you know what

17   that is.

18         A.     Yes, sir.

19         Q.     What is that?

20         A.     That's the incident report policy.

21         Q.     And were you familiar with this document

22   before today?

23         A.     Yes.

24         Q.     And were you familiar with this document as of

25   July 24th, 2014?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 19 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          21

 1                MR. PAVONE:      Instruct the witness not to

 2   answer.    Same grounds.

 3   BY MR. KATON:
 4         Q.     And are you going to invoke the privilege that

 5   you recited earlier?

 6         A.     Yes.
 7         Q.     Did you observe Sergeant Bliss using any force

 8   against Mr. Hymes on July 24th, 2014?

 9                MR. PAVONE:      Instruct the witness not to
10   answer.
11   BY MR. KATON:

12         Q.     Are you going to invoke the privilege you
13   recited earlier?

14         A.     Yes.

15         Q.     Did you observe Deputy Timpano using any force
16   against Mr. Hymes on July 24th, 2014?

17                MR. PAVONE:      Instruct the witness not to

18   answer.

19   BY MR. KATON:

20         Q.     Are you going to invoke the privilege you

21   recited earlier?

22         A.     Yes.

23         Q.     Did you observe Deputy Neu use any force

24   against Mr. Hymes on July 24th, 2014?

25                MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 20 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          22

 1   answer.

 2   BY MR. KATON:

 3         Q.     Are you going to invoke the privilege you
 4   recited earlier?

 5         A.     Yes.

 6         Q.     If I refer to "the incident," will you
 7   understand that I'm referring to the circumstances

 8   surrounding the removal of Mr. Hymes from his cell on

 9   July 24th, 2014?
10                MR. PAVONE:      You can answer that question.
11                THE WITNESS:      Yes.

12   BY MR. KATON:
13         Q.     Did you observe Deputy Ysip, Y-s-i-p, use any

14   force against Mr. Hymes on the day of the incident?

15                MR. PAVONE:      Instruct the witness not to
16   answer.

17   BY MR. KATON:

18         Q.     Are you going to invoke the privilege you

19   recited earlier?

20         A.     Yes.

21         Q.     Did you observe Deputy Sanchez use any force

22   against Mr. Hymes on the day of the incident?

23                MR. PAVONE:      Instruct the witness not to

24   answer.

25   BY MR. KATON:

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 21 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          23

 1         Q.     Are you going to invoke the privilege that you

 2   recited earlier?

 3         A.     Yes.
 4         Q.     Did you observe Deputy Gray use any force

 5   against Mr. Hymes on the day of the incident?

 6                MR. PAVONE:      Instruct the witness not to
 7   answer.

 8   BY MR. KATON:

 9         Q.     Are you going to invoke the privilege you
10   recited earlier?
11         A.     Yes.

12         Q.     Did you observe Deputy Leonardini use any
13   force against Mr. Hymes on the day of the incident?

14                MR. PAVONE:      Instruct the witness not to

15   answer.
16   BY MR. KATON:

17         Q.     And are you going to invoke the privilege you

18   recited earlier?

19         A.     Yes.

20         Q.     And are you aware that on July 24th, 2014, it

21   was not your job to punish Mr. Hymes?

22                MR. PAVONE:      Instruct the witness not to

23   answer.

24   BY MR. KATON:

25         Q.     Are you going to invoke the privilege you

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 22 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          24

 1   recited earlier?

 2         A.     Yes, sir.

 3         Q.     And if you could just take a look at
 4   Exhibit 1, if you see on the top of page 2, there's

 5   paragraph C, which says, "When possible, employees shall

 6   utilize verbal techniques to encourage voluntary
 7   compliance from the prisoner."

 8                Were you aware of that guidance as of

 9   July 24th, 2014?
10                MR. PAVONE:      Instruct the witness not to
11   answer.

12   BY MR. KATON:
13         Q.     Are you going to invoke the privilege you

14   recited earlier?

15         A.     Yes, sir.
16         Q.     In your experience and training, are sheriff's

17   deputies allowed to retaliate against prisoners who are

18   being verbally abusive?

19                MR. PAVONE:      Instruct the witness not to

20   answer.

21   BY MR. KATON:

22         Q.     Are you going to invoke the privilege you

23   recited earlier?

24         A.     Yes.

25         Q.     In your training, are sheriff's deputies

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 23 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          26

 1   BY MR. KATON:

 2         Q.     Is there a part of that question that you

 3   didn't understand that I can clarify?
 4         A.     No.    I understand now, sir.

 5         Q.     Okay.    What is your answer to that question

 6   subject to Mr. Matheson's objection?
 7                THE WITNESS:      Does that mean I answer?

 8                MR. PAVONE:      You can answer.

 9                THE WITNESS:      No.
10   BY MR. KATON:
11         Q.     Do you agree that sheriff's deputies may only

12   use the force that a reasonable officer would use in
13   similar circumstances?

14                MR. MATHESON:      Same objection.       Calls for a

15   legal conclusions.
16                MR. PAVONE:      And instruct not to answer on

17   constitutional privilege grounds.

18   BY MR. KATON:

19         Q.     Are you going to refuse to answer and invoke

20   the privilege that you recited earlier?

21         A.     Yes.

22         Q.     Do you agree that a sheriff's deputy

23   witnessing another deputy using excessive force is

24   obligated to intervene to stop that from happening?

25                MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 24 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          27

 1   answer based on constitutional privilege.

 2                MR. MATHESON:      Same objections.

 3   BY MR. KATON:
 4          Q.    Are you going to decline to answer based upon

 5   the privileges that you recited earlier?

 6          A.    Yes.    Excuse me, yes.
 7          Q.    Are you aware of a policy in the San Francisco

 8   jail that prohibits prisoners from using vulgar

 9   language?
10                MR. PAVONE:      You can answer.
11                THE WITNESS:      Can you repeat the question,

12   sir?
13   BY MR. KATON:

14          Q.    Sure.

15                Are you aware of a policy in the San Francisco
16   jail that prohibits prisoners from using vulgar

17   language?

18          A.    No.

19          Q.    Would you agree that sheriff's deputies who do

20   use excessive force against prisoners should be

21   accountable for their conduct?

22                MR. MATHESON:      Instruct the witness not to

23   answer.

24   BY MR. KATON:

25          Q.    Are you going to refuse to answer based upon

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 25 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          28

 1   privilege that you recited earlier?

 2         A.     Yes, sir.

 3         Q.     Do you agree that when dealing with a prisoner
 4   who is not following commands of deputies that sheriff's

 5   deputies should try to use deescalation before using

 6   force when feasible?
 7                MR. PAVONE:      Instruct the witness not to

 8   answer.

 9   BY MR. KATON:
10         Q.     Are you going to decline to answer based upon
11   the privileges that you recited earlier?

12         A.     Yes, sir.
13         Q.     Do you agree that sheriff's deputies should

14   give prisoners a warning before using force to give them

15   the opportunity to comply before the force is used when
16   that's feasible?

17                MR. PAVONE:      Instruct the witness not to

18   answer.

19   BY MR. KATON:

20         Q.     Are you going to decline to answer based upon

21   the privileges that you recited earlier?

22         A.     Yes.

23         Q.     Mr. Jones, are you currently employed?

24                MR. PAVONE:      You can answer.

25                THE WITNESS:      Yes.

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 26 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          37

 1         Q.     And you did not discuss the incident with any

 2   of your fellow deputies at the San Francisco Sheriff's

 3   Department?
 4         A.     No.

 5         Q.     In preparation for this deposition, did you

 6   review any incident report?
 7         A.     Not that I recall, but I'm not sure.

 8         Q.     Did you review any witness statements in

 9   preparation for this deposition?
10         A.     No.
11         Q.     Did you review any memoranda in preparing for

12   this deposition?
13                MR. MATHESON:      Objection to the extent the

14   question is seeking information protected by the

15   attorney-client privilege.
16                MR. KATON:     So I will rephrase that.

17         Q.     Did you review any memoranda in preparation

18   for this deposition other than any that may have been

19   provided to you by your attorneys or prepared by your

20   attorney?

21         A.     No.

22         Q.     And have you been investigated by the

23   San Francisco Sheriff's Department for use of force in

24   the past?

25                MR. PAVONE:      Instruct the witness not to

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 27 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          38

 1   answer.    Same grounds.

 2   BY MR. KATON:

 3         Q.     And are you going to decline to answer based
 4   upon the privileges that you recited earlier?

 5         A.     Yes.

 6                MS. ROSENBLIT:      In addition, we would like to
 7   object that the question calls for information protected

 8   by the deponent's right to privacy and the official

 9   information privilege.
10   BY MR. KATON:
11         Q.     Have you ever been disciplined by the

12   San Francisco Sheriff's Department for use of force
13   before?

14                MR. PAVONE:      Instruct the witness not to

15   answer.
16                MR. MATHESON:      Same objections.

17   BY MR. KATON:

18         Q.     Are you going to decline to answer based upon

19   the privileges that you recited earlier?

20         A.     Yes.

21         Q.     Have you been disciplined for any reason by

22   the San Francisco Sheriff's Department relating to the

23   treatment of prisoners?

24                MR. PAVONE:      Instruct the witness not to

25   answer.

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 28 of 30

                   CLARK REPORTING & VIDEO CONFERENCING

                                                                          39

 1                MR. MATHESON:      Same objections.

 2   BY MR. KATON:

 3         Q.     Are you going to decline not to answer based
 4   upon the privileges that you recited earlier?

 5         A.     Yes.

 6         Q.     Have you ever been disciplined for your
 7   conduct in S.O.R.T. operations?

 8                MR. PAVONE:      Instruct the witness not to

 9   answer.
10                MR. MATHESON:      Same objection.
11   BY MR. KATON:

12         Q.     Are you going to decline to answer based upon
13   the privileges that you recited earlier?

14         A.     Yes.

15         Q.     Have you been disciplined before for failing
16   to prepare incident reports as required?

17                MR. PAVONE:      Instruct the witness not to

18   answer.

19                MR. MATHESON:      Same objections.

20   BY MR. KATON:

21         Q.     Are you going to decline not to answer based

22   upon the privileges you recited earlier?

23         A.     Yes.

24         Q.     Have you been a party to a civil lawsuit apart

25   from the one that we are here about today?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 29 of 30

                    CLARK REPORTING & VIDEO CONFERENCING

                                                                                41

 1   C-o-l-v-i-n, that you're aware of?

 2         A.      No, sir.

 3         Q.      And have you ever been convicted of a crime?
 4         A.      No, sir.

 5         Q.      And are you currently facing criminal charges?

 6         A.      Yes, sir.
 7         Q.      And have you faced criminal charges other than

 8   those that you're currently facing?

 9         A.      No, sir.
10                 MR. KATON:    I don't think I have too much
11   more.      Can we take a quick break?

12                 MR. MATHESON:     Sure.
13                 THE VIDEOGRAPHER:      Going off the record.           The

14   time is 10:44 a.m.

15                 (Whereupon recess was taken from 10:44 to
16                 10:52.)

17                 THE VIDEOGRAPHER:      We are back on the record.

18   The time is 10:52 a.m.

19   BY MR. KATON:

20         Q.      Are you okay to continue, Deputy Jones?

21         A.      Yes, sir.

22         Q.      When you were referring to working earlier

23   today, what are your current duties, if you can

24   summarize them, as far as your responsibilities as a

25   sheriff's deputy?

                                  EUGENE JONES
     Case 3:16-cv-04288-JSC Document 101-3 Filed 10/26/18 Page 30 of 30

                   CLARK REPORTING & VIDEO CONFERENCING



 1   STATE OF CALIFORNIA )

 2   COUNTY OF ALAMEDA         )

 3                I, Shelli G. Eng, Certified Shorthand Reporter,
 4   No. 11397, State of California, do hereby certify:

 5                That prior to being examined, the witness named

 6   in the foregoing deposition, to wit, EUGENE JONES, was by
 7   me duly affirmed to testify the truth, the whole truth

 8   and nothing but the truth; that said deposition was taken

 9   down by me in shorthand at the time and place therein
10   named and thereafter reduced to typewriting under my
11   direction and supervision; that the witness was given an

12   opportunity to read and correct said deposition and to
13   subscribe the same.        Should the signature of the witness

14   not be affixed to the deposition, the witness did not

15   avail himself of the opportunity to sign or the signature
16   has been waived.

17                I further certify that I am not of counsel for

18   either or any of the parties to the said deposition, nor

19   in any way interested in the event of this action and

20   that I am not related to any of the parties thereto.

21                WITNESS MY HAND this 17th day of August, 2018.

22

23                                        ----------------------------
                                          SHELLI G. ENG, CSR NO. 11397
24                                        CERTIFIED SHORTHAND REPORTER

25

                                   EUGENE JONES
